Order dismissing report reversed. Case to stand for a new trial. This is an action under G. L. c. 229, § 2 (St. 1958, e. 238, § 1), for the wrongful death of Henry S. Novick, a guest occupant in a car driven by the defendant’s decedent. The plaintiff is the duly appointed administratrix of the estate of Henry S. Novick and gave bond on September 30, 1959. The present writ is dated October 23, 1961. The Appellate Division dismissed the report of the judge who found for the defendant. All facts relevant to the instant case appear in Noon v. Beford, ante, 537, decided this day, an action which arose out of the same accident. The decision of the case is governed by what was said there.